DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites, “..wherein the series of film strips are strips of laminate material and the film strips are about 50 percent of the width of the non-woven web.”  It is unclear as to whether the “50 percent of the width” is referring to the width of each individual strip or if it is referring to the combined widths of the strips placed upon the web as disclosed in Fig. 1.  For purposes of Examination it is presumed that Applicant meant to recite that the combined widths of the strips are about 50 percent of the width of the non-woven web.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortellite et al. (US 6214147).
As to claim 1, Mortellite discloses a laminate sheet comprising: a series of film strips aligned along a first direction; a continuous non-woven web aligned along the first direction; wherein the series of film strips 106 are laminated to the continuous non-woven web 104 to cause the laminate sheet to have alternating sections of exposed non-woven material and film material (Fig. 9 below).

    PNG
    media_image1.png
    468
    714
    media_image1.png
    Greyscale


As to claim 2, the product of claim 1 is taught as seen above.  Mortellite discloses that the strips together combine make a combined width of 50% of that of the width of the non-woven web (C7, L7-12) and that the film may comprise of a laminate material (C3, L10-15).  
As to claim 3, the product of claim 1 is taught as seen above.  Mortellite discloses that the film can be bonded to the nonwoven by adhesive lamination or ultrasonic lamination (C8, L9-15).
As to claim 6, the product of claim 1 is taught as seen above.  Mortellite discloses that each film strip is spaced apart from the side edges of the non-woven web (Id.).
As to claim 7, the product of claim 6 is taught as seen above.  Mortellite discloses that there is at least one strip on a first side of a centerline of the web material and at least one other strip on the opposite side of the of the first side of the centerline of the web (Id.).
As to claim 8, the product of claim 7 is taught as seen above.  Mortellite discloses that the web has a center strip arranged along a center line of the web with two strips on one side of the centerline and two strips 128 on the other side of the centerline (Fig. 9).
As to claim 9, the product of claim 8 is taught as seen above.  Mortellite discloses that slit lines 126 are formed in the web between the center strip and the other strips in the web (Id.).
As to claim 10, the product of claim 1 is taught as seen above.  Mortellite discloses that that the width of the non-woven web is larger than a combined width of the series of film strips (C7, L7-L12).  
Claim 11 is rejected for the same reasons as claim 1 since it also recites a laminated web with alternating sections of web material and film material.
	As to claim 12, the product of claim 11 is taught as seen above.  Mortellite discloses that the strips together combine make a combined width of 50% of that of the width of the non-woven web (C7, L7-L12).  
	As to claim 13, the product of claim 11 is taught as seen above.  Claim 13 is rejected for the same reasons as claim 3 above.
As to claims 16 and 17, the product of claim 11 is taught as seen above.  Claims 16 and 17 are rejected for the same reasons as claims 6 and 7 above.  
As to claims 18-20, the product of claim 11 is taught as seen above.  Claims 18-20 are rejected for the same reasons as claims 8-10, respectively, above.  

Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites that anti-bond material is applied to the film strips.  The closest prior art of Mortellite et al. (US 6214147) fails to teach or disclose applying anti-bond material to the film strips that are to be mechanically/adhesively bonded to a non-woven web of material as currently claimed.  
Claim 14 is allowable for the same reasons as claim 4 above since it recites that the film has an anti-bond material applied to it.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745